Arrangements for importing fishery and aquaculture products into the EU with a view to the future reform of the CFP (debate)
The next item is the report by Alain Cadec, on behalf of the Committee on Fisheries, on arrangements for importing fishery and aquaculture products into the EU with a view to the future reform of the CFP.
Mr President, Commissioners, ladies and gentlemen, one of the strong ideas of this report is the need to establish a vital link between the common commercial policy and the common fisheries policy.
With this in mind, we can only welcome the fact that the Commissioner for Maritime Affairs and Fisheries, Mrs Damanaki, who is our regular contact, and the Commissioner for Trade, Mr De Gucht, are reunited on the Commission's bench. Two Commissioners for one report, what an honour! I must say that this dual representation of the Commission is surprising and flattering, and moreover, rather unusual.
Let us return to the report itself. Imports of fishery and aquaculture products from third countries account for more than 60% of EU consumption. This worrying level of EU dependence on imports is the result of a double phenomenon: firstly, there has been a decline in EU production, and, secondly, the EU market has been increasingly opened up to imports, as a result of the trade policies conducted by the Commission in the course of the last decade.
These developments are making life difficult for EU fishermen who, paradoxically, are finding it hard to sell their catches at sufficiently lucrative prices, even though demand exceeds supply for most species. European fishermen accept having environmental, social and health restrictions imposed on them, but bitterly resent the fact that they are not applied in the same way to products imported in huge numbers from third countries.
What is at stake here is quite simply the survival of an economically viable European fisheries sector, a supplier of jobs right across the industry, a provider of safe and good quality food, contributing to the preservation of the cultural identity of our coastal regions.
Ladies and gentlemen, the survival of European fisheries is non-negotiable. In essence, we are demanding the following. Firstly, the preservation by the European Union of significant tariff protection for fishery and aquaculture products, so that the preferences granted to certain third countries, in particular developing countries, still mean something, and so that the WTO mechanisms are still effective in ensuring that our processing industry receives supplies. We must shield these products from the tariff minefield by using the Swiss formula and demanding that they be treated as sensitive products.
Secondly, the trade preferences granted to certain third countries must be dependent on their complying with strict environmental, social and health standards, at the very least.
Thirdly, we call for the responsibility for conducting trade talks on fishery and aquaculture products to be transferred from the Trade Commissioner to the Commissioner for Maritime Affairs and Fisheries. This will mean that better account is taken of the specific characteristics of fishery and aquaculture products. I think this is the perfect time to review the terms of this fundamental debate. Indeed, we are on the eve of an important reform of the CFP.
Furthermore, we note that the Doha Round at the WTO has come to a standstill, giving us an opportunity to reconsider some ill-timed concessions that the Commission was preparing to make on behalf of the European Union. Furthermore, on the initiative of Commissioner De Gucht, who is here with us, the European Commission has just opened a public consultation period with a view to creating new guidelines for the common commercial policy, within the framework of the Europe 2020 strategy. The European Parliament henceforth has powers of codecision in relation to both trade policy and fisheries policy, and it fully intends to make its voice heard and to ensure that its point of view is respected in these matters.
In my view the first demonstration of this should be the Commission and the Council genuinely taking into account the recommendations contained in this report. In any case, we will be extremely vigilant in the coming months, and I personally intend to keep working on these issues.
Member of the Commission. - Mr President, first of all I would like to thank Mr Cadec and the EP Committees that have sponsored this own-initiative report. You have regretted that the green paper on the CFP reform did not pay enough attention to the issues you raise here. My objective today is to reassure you that the Commission is committed to the work, taking into full account all policies that would have an impact on the CFP reform. As I have already stated, the purpose of the reform is to turn around the negative spiral we are in now. We have a fisheries sector that is neither ecologically sustainable nor economically performing well. We need robust fisheries that ensure sustainable exploitation of the resources while allowing our fishermen, their families and the communities involved to make a decent living from their activities.
We need fisheries which are ready to meet the challenges of the market: both national and international, and both currently and for the future. I hear your concerns about unfair competition from third countries and the absence of a level playing field in terms of social conditions, environmental and sustainability requirements and health protection laws. Let me tell you that this same concern was voiced by all the Member States which took the floor at the last Agriculture and Fisheries Council. So here we need an answer.
While we are changing the rules for European fisheries in the context of our CFP reform, one of the biggest challenges we will have will be precisely to do our best in order to secure a level playing field for all products placed on the EU market. In this respect, for instance, we should all work together to fully and effectively implement our legislation against illegal, unregulated and unreported fishing.
I would also like to say that we remain committed to promoting the respect of all international principles and instruments of good maritime and fishery governance by our partners, as well as their responsible behaviour in terms of environmental protection and social conditions.
I strongly support your call for an increased coherence of our policies. We need to work together with a global and integrated vision. Two thirds of the fish consumed in Europe, as we have already mentioned, are already imported in order to ensure a steady supply of raw material to our processing industry and fair prices to consumers. Yet one third of the EU market is still supplied by an EU sector that represents jobs and this part of the social fabric of many regions in Europe. So, while we are in the middle of a serious reform of our common fisheries policy, EU trade policy should continue to take into account the complex nature of the EU's fishing sector and its economic and social realities. I look forward to working closely together with my colleague Mr De Gucht in order to secure the necessary time for the adjustments that are needed, taking into account the pace of the ongoing CFP reform.
With reference to WTO negotiations, we are paying particular attention to the ongoing discussions on subsidies. It is our view that we should always be able to support environmentally friendly and innovation-oriented initiatives of our Member States. Concerning the revision of the market policy, I agree with the draft report that the new market policy of the CFP should revisit the instruments of the current common market organisation. The revision should aim at strengthening producer organisations in their ability to better link the supply to demand in terms of quality and volumes. It shall also support market supply and stability and review provisions of marketing standards and information to consumers.
This brings us to labelling. Consumers want to know more about the seafood they buy. They want to know where the fish was caught or raised; also they want to know whether the products respect the environment and whether they have been fished sustainably. The Commission is ready to work on legislative initiatives aiming at giving consumers the information they need.
Finally, a word on aquaculture. The Commission is fully committed to achieving the objectives of the strategy for the sustainable development of aquaculture, as we have already discussed in the EP report. We also share the view that developing aquaculture in the EU can lead to reduced dependence on imports and better respond to constantly rising consumer demand.
Before closing I would like to stress that today's debate will provide an important contribution to the preparation of the CFP reform, but it will also send an important political signal - a positive signal - to the men and women of the European fisheries sector, who are prepared for tougher discipline but are also expecting a message of hope for their future.
Member of the Commission. - Mr President, the Commission welcomes the European Parliament's decision to prepare an own-initiative report on the import regime for fish and fishery products. The debate opened by the European Parliament provides a good basis to start reflecting on how to address trade negotiations in the context of a reformed common fisheries policy.
I would like to invite the Members of the European Parliament to take into consideration the following observations on the issues raised in the draft EP report.
The Commission is aware of the particular nature of the fisheries sector and its importance, especially for coastal communities. This sensitivity is taken into consideration in the implementation of the common commercial policy.
I would like to highlight that the EU's trade policy has to reconcile the diverse interests of the various parts of the fisheries sector affected by the policy, including producers, processors and consumers. The Commission's goal when pursuing its trade policy for fishery and aquaculture products is to achieve a balanced result between, among other things, an adequate supply policy, the situation and interests of EU producers and the demands of consumers, while taking into account potential development policy objectives.
We all acknowledge that the EU is strongly dependent on imported fishery and aquaculture products to satisfy its market demands, represented not only by consumers, but also by the processing industry. Given the existing trends and potential increase in dependence, the current reform of the common fisheries policy is a good opportunity for the EU to reinforce the economic performance of the sector and its ability to compete globally.
We should not ignore the likelihood that broader globalisation will continue in the future given current global trends in international trade, both at multilateral and at bilateral/regional level. In the context of free trade arrangement negotiations, the Commission has taken, is taking, and should take into account the complex nature of the EU's fishing sector during market access negotiations and ensure there is a balance between the diverse interests affected by trade policy, as I have just mentioned. In the context of these global trends in international trade, the Commission will strive to secure the necessary time for the adjustments that will need to take place, taking into account the pace of the ongoing common fisheries policy reform.
Let me briefly refer to one of the main suggestions included in the report, which is the possibility of detaching fish products from NAMA in the framework of the DDA. I will be very honest with you on this point. At this stage of the discussions, besides being very difficult to segregate fish products from NAMA, other approaches such as a specific negotiating group could result in the EU coming under enormous pressure to further liberalise its market.
The Commission takes due note of the draft report's call for the responsibility for the negotiation of fishery and aquaculture products to be transferred from the Trade Commissioner to the Fisheries Commissioner. According to the principle of collegiality which governs the Commission work, all the members of the Commission are jointly responsible for decisions and actions taken. This also means that the Trade Commissioner and DG TRADE, who are responsible for negotiations of fishery and aquaculture products, do not act alone, but negotiate in close cooperation with the Maritime Affairs and Fisheries Commissioner and DG MARE and with their direct involvement at all stages of the negotiations.
The Commission wants to reassure the EP that the specific needs of the fisheries sector are taken into consideration in the course of trade negotiations. Indeed, the Commission defends the interests of the EU sector in trade negotiations and takes into account its sensitivities as far as possible, even when faced with strong pressure from our trading partners.
In defending the interests of the EU fisheries sector in trade negotiations, the Commission also seeks to remove any trade barrier maintained by our trade partners that might threaten the export potential of the EU industry, with the aim of ensuring a level playing field in bilateral and multilateral trade in fish products.
Finally, the report voices concerns from stakeholders as regards ensuring a level playing field for EU products and third country imports. The EU is firmly committed to promoting both labour and environmental standards in the context of trade negotiations with third countries in parallel to market opening - for example, in the framework of a sustainable development chapter included in our trade agreements or in a number of international fora where these issues are addressed, such as the UN, FAO and regional fisheries management organisations, where the EU is an active participant.
I would like to conclude by showing my willingness and availability to further discuss with the Honourable Members of the European Parliament the Commission's role in trade negotiations as far as fishery and aquaculture products are concerned.
Mr President, Commissioners, I think we must note the convergence of this Parliament's Committee on Fisheries and its Committee on International Trade on this matter and on the proposals presented in connection with it.
It has been said that fishing is an extremely important sector for spatial planning, employment and cultural identity in Europe. It is also a sector which has an extremely strong impact on fisheries resources, and today a great majority of stocks are considerably overfished. Too often people would have us believe that the ultimate objective of a European common fisheries policy is to adapt the fisheries sector to globalised trade in fishery products, the extremely harsh effects of which we can see today, whether it be socially, economically or, of course, environmentally.
We therefore actively defend much stronger integration of social and environmental criteria into trade agreements regarding fishery products. We support the idea of withdrawing fishery products from non-agricultural market access (NAMA) rules, because a fish is not a sock or a washing machine, it is absolutely crucial to food security and biodiversity. However, we must be clear. Since we are bringing this into international negotiations, our European policy must be exemplary and we must move in the direction of having more and better paid fishermen who do not overexploit fish stocks, either in our territorial waters or in those in which we buy fishing rights.
Mr President, Commissioners, ladies and gentlemen, I should like to thank Mr Cadec for the work - the excellent work - he has done on such an important issue as the arrangements for importing fishery and aquaculture products into the EU.
I had prepared my speech on the need, for example, to focus on ensuring that imported products comply with the same health rules and the same requirements, but I see that others have spoken about this, so it would be rather pointless and a waste of time for us to go over it again. However, I must mention a fundamental aspect, which I seemed to perceive from Commissioner De Gucht's speech and which the Member before me spoke about, namely that there are some minor conflicts today between the powers of the two Commissioners or between the powers that the two Commissioners should have.
All hypocrisy aside, I believe that it is important to emphasise this because, as has been said, the fisheries sector has a fundamental role to play if we want to ensure that our fishermen do not keep reducing their catch capacity because we have forced them to do so for the sake of our seas. If we want to ensure that people do not continue to regard our fishermen as the Cinderella figures of Europe, so to speak, then we will have to devote more attention to this matter.
Commissioner Damanaki and Commissioner De Gucht have both expressed their intention to devote themselves fully to this entire issue, but I believe that it is important to have just one line of approach. I also believe that the aspect regarding the Fisheries Commissioner, with everything that that entails subsequently within Parliament, is crucial to ensuring that the problem is solved and that this report becomes an important future perspective.
on behalf of the S&D Group. - (PT) Mr President, Commissioners, ladies and gentlemen, fisheries and aquaculture products make up an important part of the European diet, as we all know, and this means that we need to import more than 60% of these products to meet our needs, as Commissioner Damanaki has rightly stated. This simple fact amply illustrates the importance of the report by Mr Cadec, with whom, as a shadow rapporteur, I had the pleasure of working in the search for as broad a consensus as possible on protecting the sector, the jobs that it provides, and above all European consumers.
For this reason the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament is backing the key assumptions and basic conclusions of the report, particularly with regard to the concerns and recommendations on the need to guarantee the health and safety of imported fisheries and aquaculture products, and the environmental criteria that need to be made a requirement for catching, producing and processing these very products.
The report rightly addresses other issues that are equally deserving of support, but due to lack of time I cannot explain these here. For these reasons my group will obviously vote in favour of the report. Moreover, I would like to congratulate Mr Cadec on the excellent work that he has done.
on behalf of the ALDE Group. - Mr President, at the outset I want to congratulate Mr Cadec on producing this report. The decline in fish prices in recent years is directly and substantially caused by competition from imports of both wild and farmed fish. The producers of these products are not subject to the demanding regimes of EU operators in areas such as conservation and in areas such as hygiene standards. They enter the European market at a price that is uneconomic for European producers.
This issue must be addressed in the context of the reform of the common fisheries policy, and I know that Commissioner Damanaki will address this. There is a huge reliance on imported goods, as has been pointed out by both Commissioners, but when I look at my own country importing 46 000 tonnes per annum costing EUR 181 million, there appears to be a lack of awareness among consumers of imported fish versus wild fish.
If we are to resolve this problem, we must look at import substitution to reduce the 66% to 50% over a period of, say, 10 years, but in order to do that we must ensure that the red tape which is stifling the sector at the present time is simplified and that all DGs, and indeed all government departments and the various Member States, work in tandem in the best interests of this sector.
on behalf of the Verts/ALE Group. - (SV) Mr President, ladies and gentlemen, I welcome Mr Cadec's report on the importing of fish into the EU. Europe's own catches have diminished at an alarming rate - by 26% since 1997 alone. More than 60% of all fish consumed in Europe today is imported. This should not need to be the case. If we managed our own fish resources at least according to the maximum sustainable yield (MSY), European catches could increase to double what they are today, while at the same time we would have strong and viable stocks.
With that goal in mind, we must now ensure that we do not transfer our problems of overfishing to other countries. The Cadec report mentions several important instruments that the EU can use. The first is the IUU Regulation. All fish that are placed on the EU market must have approved documents indicating where, when and by whom the fish were caught. That is a first step, but it does not go far enough. In large parts of the world, illegal fishing is a problem that poor countries do not have the resources to do anything about. In countries where corruption is rife, it is not difficult to acquire the right documents for a fish exporter. Therefore, the EU, as the world's largest importer of fish, must take responsibility by providing tangible and technical financial support and contribute the resources that are needed to facilitate compliance and control in developing countries.
The second instrument is already in place in the United Nations. We have good international agreements, but we also need to implement them. During 2006, the EU pursued the question of an implementing agreement for, among other things, the FAO's Code of Conduct for Responsible Fisheries in the United Nations. We must continue to pursue this.
Mr President, I would like to thank Mr Cadec warmly for such a bold report, which is of extreme importance to the common fisheries policy currently being constructed. Even while the report was being drafted, many areas of the common fisheries policy could be observed which, in our view, differ significantly from the opinion of the Commission, and this, unfortunately, also means the final form of the report. In the opinion of fishermen, this crucial report should have an enormous effect on the structure of the future common fisheries policy in terms of organisation of the market.
Mrs Damanaki, you repeated at many meetings that instead of criticising when discussing individual transferrable quotas, we should present proposals for solutions under the future policy. I am convinced that making use of the ideas contained in this report is an alternative to the concept being forced on us by the Commission.
Mr President, Commissioners, first of all I want to thank the rapporteur for his report. On 24 July 2008, in response to the economic crisis facing Europe's fishing fleet, the EU Fisheries Council approved temporary and specific measures aimed at promoting and restructuring the fleet. Just as many fishermen tried to avail themselves of these measures, they were hit with the fallout from the global recession. The value of nethrops or langoustines sold by my fishermen in Northern Ireland to other parts of Europe plummeted. This at the same time as imports of shellfish and fish have become increasingly available.
Europe needs fish. We need fish imports, but I would contend that these should not come at any cost. On the one hand, my colleagues want to stop our fishermen receiving any subsidy. However, the contradiction comes that, as we seek to remove these subsidies, European policy allows fish imports of unregulated fishery and aquaculture products that undermine the sustainable and economically viable fishing industry we strive for.
Europe cannot have it both ways. There is a lack of consistency, and it is to reverse this that I support Mr Cadec's report.
(ES) Mr President, this report originated as a response to the frustration and lack of defence of the EU fishing sector.
Commissioner, this sector is not asking for protectionism, what it is asking for at this stage, given the history of disregard by those in charge of the Directorate-General for Trade, is that it is not sunk even further.
In this regard, we particularly support the request in the report by Mr Cadec that negotiations on the fishing chapters are transferred from the remit of the Directorate-General for Trade to that of the Directorate-General for Maritime Affairs and Fisheries, as is the case with agriculture, as we are also dealing here with products that are particularly sensitive, tuna being the classic case.
On the subject of tuna, we have a scandalous example in the waiving of the rules of origin without the conditions being taken into account in the agreements with Papua New Guinea and Fiji, which only serves to favour our main competitors: Thailand and the Philippines.
Commissioner, are you aware that, in addition to strangling the EU sector, thanks to your policy, Papua New Guinea is entering a phase of very low-quality job creation and zero sustainable development? Are you aware of the reports by non-governmental organisations operating in the region of child labour, insanitary conditions and lack of hygiene in factories, the disastrous environmental impact on the Madang coast and illegal fishing? Is it your responsibility to prevent this?
Mr President, the behaviour of Members of this House today is disgraceful. It would not happen in any other parliament in the world. If there is no respect for the Chair of the Committee on Fisheries and for fisheries in general, I propose that you adjourn the sitting until such time as people have respect for this House and stop having these meetings.
(Applause)
Mr Gallagher, we have to carry on. I would like to ask all colleagues to please keep quiet so that we can work for 10 more minutes and finish this important report and important work.
(DE) Mr President, Mrs Damanaki, European fisheries policy is facing enormous challenges. Our fishermen have to cope with diminishing stocks and at the same time have to deal with competition on the global market that is not always fair. We urgently need to introduce radical reforms in order to put an end to overfishing in European waters and to ensure the survival of European fisheries.
I agree with Commissioner Damanaki that we should not ask too much of our fishermen by on the one hand demanding that they make radical reforms while on the other liberalising trade. Doing both of these things at the same time will place too high a burden on our fishermen. The best way to increase competitiveness is to allow fish stocks to recover. Another way to enable European fisheries to survive would be through better marketing. Under certain circumstances, European consumers are prepared to pay more for European fish if they are better informed about its origin.
(DE) Mr President, Commissioners, I would like to congratulate Mr Cadec on his successful and balanced report. I would also like to thank him for his excellent cooperation.
There are major challenges involved in regulating the import of fishery and aquaculture products into the EU. With a volume of 12 million tonnes and a value of EUR 55 billion, the EU fisheries market is the largest in the world. This market is growing rapidly and is increasingly dependent on imports from third countries. It is therefore important for us to control the conditions under which the products from third countries are produced and imported.
We have now submitted two amendments in plenary. These relate to the need for us to recognise the special economic situation in the peripheral regions of Europe. However, we do not hold market liberalisation alone responsible for the difficulties. The huge introduction of fish products onto the EU market, which has been described as unfair, also has no direct effect on...
(The President cut off the speaker)
(PL) Mr President, I do not have much time, so I would like just to underline one of the themes of Mr Cadec's report. Fish should not be treated in the same way as other industrial products, but should come under the WTO trade rules which apply to sensitive products. EU trade policy pays little attention to the specific nature of this sensitive sector and the interests of EU producers. Therefore, it is a good idea to evaluate the desirability of fisheries products no longer being subject to the industrial non-agricultural market access rules, in order to facilitate the alignment of trade in fisheries products with the requirements that apply to food and sensitive products.
(FR) Mr President, I would like to congratulate our fellow Member Mr Cadec on his excellent work.
The text put to the vote today marks a certain change in the way our institution views the concept of free trade. Without being protectionist, the line defended here may be described as less naïve.
We all agree that European production is insufficient, and rather than immediately resorting to imports, we must first try to intensify our efforts to safeguard and regenerate stocks, including through the use of aquaculture, to ensure the sustainability of the sector and its jobs in the Union, as well as European fisheries that are less dependent on third countries.
As for imports, we must guarantee that the European market in fishery and aquaculture products does not suffer unfair competition as a result of less strict health and social conditions and ludicrously low tariffs. That is why I favour a European label, in accordance with our standards, both environmental and social.
(PT) Mr President, Commissioner, Europe is currently the biggest European market for fishery and aquaculture products, importing approximately 60% of fish consumed. Community production of fish is not and cannot in the near future be enough to satisfy the demand for these kinds of products, and importing them has become a necessity.
In this context, it is important to safeguard two fundamental aspects: firstly, creating the conditions necessary to ensure that EU consumers have access to good quality imported fishery and aquaculture products; and secondly, establishing a framework of fair competition, both for imported products and for those caught and produced by the fisheries and aquaculture sectors in Europe.
It is therefore necessary for fishery and aquaculture products that are imported by the European Union to fulfil the same environmental, social, health and quality standards as those imposed on EU products. Reform of the common fishery and aquaculture products market is also necessary, particularly the revision of the mechanisms used to counter phenomena such as the gradual suppression of customs duties and the growing competitiveness of imports.
This report by Parliament, which has been led admirably by Mr Cadec, is timely and considers a number of important proposals for the sustainable development of the fisheries sector and related sectors, including marketing.
(ES) Mr President, Commissioner Damanaki, Commissioner De Gucht, thank you for being here at this debate on a very important report on the import arrangements.
Fishing is an important issue, in relation to which two essential issues need to be emphasised: the fact that we are not self-sufficient, and the fact that unfair competition takes place a great deal of the time, as a result of which there is a need to secure fishing in Europe and to prevent unfair competition.
I would like to address this to the Commissioner for Trade: you cannot continue considering fishing to be a 'non-sensitive product'; it should not continue to be governed by non-agricultural market access rules; it cannot be a product like industry; it needs to be a 'sensitive product' and it needs to be governed by the rules of the World Trade Organisation and the Food and Agriculture Organisation of the United Nations.
We cannot therefore be sustainable, we cannot guarantee the maintenance of species and we cannot engage in true market activity if we do not consider fish to be a 'sensitive product'.
Mr President, I rise again to suggest through you to the Conference of Presidents that someone needs to get their act together. We were told originally that there would be votes at 12.00. This has moved by five minutes every five minutes. People have planes to catch; it is inconvenient; it makes a mockery of Parliament. Someone get a grip!
(Applause)
We indicated that the votes would be postponed until 12.15 or 12.20, so please let us carry on with the answers from our Commissioners. I am sure that we will be able to vote at 12.20.
Member of the Commission. - Mr President, I cannot get a grip, but what I can do is to be very brief.
I would like to say that we are taking care of all the concerns mentioned by the Members. As Mr De Gucht and I have already mentioned, we are trying to find a balance. We need a viable fisheries sector and we have some obligations to the WTO and other international bodies. I would like to reassure everybody that we are doing our best to contribute so that our CAP reform will be for the best future of our fishermen.
Mr President, I consider the behaviour of our fellow Members completely disrespectful and unacceptable in a Parliament such as ours. What you are doing here is scandalous. You make me feel ashamed. All you are worried about is voting and going home. We are working on an important report, so at least have the decency to listen to people or leave the Chamber.
Anyway, ladies and gentlemen, following my little outburst I have no doubt that in a few minutes you will largely vote in favour of this report, and since I have the opportunity, I must thank our colleagues in the Committee on Fisheries, in particular the Chair Mrs Fraga Estévez, who agreed to take up this matter and entrust me with this report.
I would also like to thank the shadow rapporteurs Mr Capoulas Santos, Mrs Reimers, Mr Gróbarczyk and Mrs Lövin for their contributions to all the discussions and the amendments.
I would also like to thank all those who contributed to this report and the sector representatives who enabled me to carry out my research work, in particular the officials from the Directorate-General of Trade (DG Trade) and the Directorate-General for Maritime Affairs and Fisheries (DG Mare). I am thinking of Zoltan Somoguy and Miriam Garcia Ferrer from DG Trade and Pierre Amilhat, Christian Rambeau and Juan Ranco from DG Mare, and I would like to thank you, Mrs Damanaki, for being here, and you too, Mr De Gucht, even if I am not entirely satisfied with your answers - which are not really answers since they preceded my speech.
In any case, I would also like to thank Mauro Belardinelli from our group, Ollivier Gimenez, my assistants, Emilie Herrbach and Vincent Guerre, and to give a special mention to Philippe Musquar, who helped me greatly with this report and assisted me in its conception.
I will finish my speech by thanking you in advance for your vote.
By way of explanation, Mr De Gucht did not reply because of the noise in this room, so I would like to apologise to both our Commissioners for the noise.
The debate is closed.
The vote will take place shortly.